           Case 5:19-cv-02292 Document 1 Filed 11/29/19 Page 1 of 10 Page ID #:1



 1   DANIEL MALAKAUSKAS, Cal. Bar. No.: 265903
     MALAKAUSKAS LAW, APC
 2
     7345 South Durango Drive
 3   Suite B-107-240
     Las Vegas, NV 89113
 4   Tel: 866-790-2242 / Fax: 888-802-2440
     daniel@malakauskas.com
 5
 6   Attorney for Plaintiff: Frank Singh

 7
                                  UNITED STATES DISTRICT COURT
 8
 9                              CENTRAL DISTRICT OF CALIFORNIA

10                                         EASTERN DIVISION
11
12    FRANK SINGH,                                       Case No.:
13                         Plaintiff,                    COMPLAINT BY FRANK SINGH AGAINST
14                                                       NEW BALANCE ATHLETICS, INC., FOR
      v.                                                 DAMAGES AND INJUNCTIVE RELIEF
15                                                       RESULTING FROM VIOLATIONS OF 1)
      NEW BALANCE ATHLETICS, INC., as an                 TITLE III OF THE AMERICANS WITH
16    entity and doing business as “New Balance          DISABILITIES ACT OF 1990; 2) THE UNRUH
17    Factory Store Ontario”, PAC OPERATING              CIVIL RIGHTS ACT; and 3) THE
      LIMITED PARTNERSHIP, and DOES 1-50,                CALIFORNIA DISABLED PERSONS ACT.
18    Inclusive,
                                                         [42 U.S.C. §§ 12101-12213; Cal. Civ. Code §§ 51,
19                         Defendants.                   52, 54, 54.1, 54.2 and 54.3.]
20
21
             Comes now the Plaintiff, FRANK SINGH, (hereafter, “Mr. Singh” or “Plaintiff”) through his
22
23   Attorney, DANIEL MALAKAUSKAS, 7345 South Durango Drive, Suite B-107-240, Las Vegas, NV

24   89113; Telephone: (866) 790-2242; Facsimile: (888) 802-2440; who, having been denied his civil
25
     rights, hereby respectfully alleges, avers, and complains as follows:
26
27
                 THIS COURT CAN GRANT JUSTICE TO A DISABLED INDIVIDUAL
28


             COMPLAINT BY SINGH AGAINST NEW BALANCE ATHLETICS, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -1-
         Case 5:19-cv-02292 Document 1 Filed 11/29/19 Page 2 of 10 Page ID #:2



 1          1.     Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
 2
     condition C-6-7 Tetraplegia.
 3
            2.     In February 2019, Mr. Singh was denied the full and equal access to a public
 4
     accommodation located at 995 North Barrington Avenue, Ontario, CA 91764.
 5
 6          3.     Mr. Singh now asks that this Court stand up for his rights under the Americans with

 7   Disabilities Act (“ADA”), the Unruh Civil Rights Act (“UCRA”) and the California Disabled Persons
 8
     Act (“CDPA”).
 9
10      THE UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA,
11        EASTERN DIVISION, HAS JURISDICTION AND IS THE PROPER VENUE FOR
                             PLAINTIFF TO SEEK JUSTICE
12
            4.     The United States District Court has original federal question jurisdiction over this action
13
14   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) and (a)(4), for violations of the Americans with

15   Disabilities Act, 42 U.S.C. §§ 12101, et seq. This Court has supplemental jurisdiction over all state
16   claims, including, but not limited to, claims under the Unruh Civil Rights Act, Cal. Civ. Code § 51, et
17
     seq., and/or the California Disabled Persons Act, Cal. Civ. Code §§ 54-55.3, pursuant to 28 U.S.C. §
18
     1367 as such acts not only expressly incorporate the Americans with Disabilities Act, but such state
19
20   law claims also arose from the same nucleus of operative facts or transactions.

21          5.     Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) as the claims alleged herein
22   arose in the Central District, specifically at the real property located at 995 North Barrington Avenue,
23
     Ontario, CA 91764.
24
            6.     The Eastern Division of the Central District of California, is the proper division because
25
26   all claims herein arose at the real property located at 995 North Barrington Avenue, Ontario, CA 91764.

27
28                              THE VICTIM AND THOSE RESPONSIBLE



            COMPLAINT BY SINGH AGAINST NEW BALANCE ATHLETICS, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -2-
         Case 5:19-cv-02292 Document 1 Filed 11/29/19 Page 3 of 10 Page ID #:3



 1          7.     Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
 2
     condition C-6-7 Tetraplegia. Mr. Singh is therefore a “person with a disability” and a “physically
 3
     disabled person” and has a “disability” or “medical condition” pursuant to the rules and regulations of
 4
     the ADA, specifically 42 U.S.C § 12102 and Cal. Civ. Code §§ 51 and 54.
 5
 6          8.     Defendants, NEW BALANCE ATHLETICS, INC., and Does 1-50 (hereafter,

 7   collectively or individually, “Tenant”), operate as a business establishment, hold themselves out to the
 8
     public, and do business as “New Balance Factory Store Ontario” at 995 North Barrington Avenue,
 9
     Ontario, CA 91764 and have substantial control over the interior and exterior of the building, the
10
     parking lot, and all spaces adjacent to such building.
11
12          9.     Defendants, PAC OPERATING LIMITED PARTNERSHIP, and Does 1-50 (hereafter,

13   collectively or individually, “Landlord”, in their commercial real estate investment, owner, or landlord
14
     capacity), own, operate, manage, and have substantial control over the real property, including the
15
     interior and exterior of the building, parking lot and all spaces adjacent to the building located at 995
16
     North Barrington Avenue, Ontario, CA 91764.
17
18          10.    Defendants, Does 26-50, are individuals, businesses, organizations, or entities which

19   entered into a contract with Defendants, Landlord, and/or Does 1-50, as property managers or
20
     franchisees for the real property and adjacent parking lot, and as such have substantial control over the
21
     real property located at 995 North Barrington Avenue, Ontario, CA 91764.
22
            11.    The true names and capacities of the Defendants named herein as Does 1-50, inclusive,
23
24   whether individual, corporate, partnership, association, or otherwise, are unknown to Plaintiff who

25   therefore sues these Defendants by such fictitious names. Plaintiff requests leave of court to amend this
26
     complaint to allege their true names and capacities at such times as they are ascertained.
27
28


             COMPLAINT BY SINGH AGAINST NEW BALANCE ATHLETICS, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -3-
         Case 5:19-cv-02292 Document 1 Filed 11/29/19 Page 4 of 10 Page ID #:4



 1            12.   Plaintiff is informed and believes and thereon alleges that each of the Defendants,
 2
     including Does 1-50, caused and are responsible for the below described unlawful conduct and
 3
     resulting injuries by, among other things, personally participating in the unlawful conduct or acting
 4
     jointly or conspiring with others who did so; by authorizing, acquiescing in or setting in motion
 5
 6   policies, plans or actions that led to the unlawful conduct; by failing to take action to prevent the

 7   unlawful conduct; by failing and refusing with deliberate indifference to Plaintiff’s rights to equal
 8
     access to public spaces; and by ratifying the unlawful conduct that occurred by agents, and officers or
 9
     entities under their direction and control.
10
11
                        MR. SINGH WAS DENIED EQUAL ACCESS TO A
12              PUBLIC ACCOMMODATION AND NOW FIGHTS FOR ALL DISABLED
13            13.   Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
14
     condition C-6-7 Tetraplegia. Mr. Singh is therefore a “person with a disability” and a “disabled person”
15
     and has a “disability” or “medical condition” pursuant to federal law, rules and regulations, specifically
16
17   42 U.S.C § 12102, and 28 C.F.R. § 36.104.

18            14.   In February 2019, Mr. Singh desired to go to and use the services, and/or buy products
19   at the “New Balance Factory Store Ontario” located at 995 North Barrington Avenue, Ontario, CA
20
     91764.
21
              15.   While in the parking lot adjacent to, surrounding, or while inside the business “New
22
23   Balance Factory Store Ontario,” Mr. Singh personally encountered barriers that interfered with his

24   ability, to use and enjoy the goods, services, privileges and accommodations offered by the facility.
25            16.   Specifically, and personally, Mr. Singh experienced difficulty while going to the
26
     business known as “New Balance Factory Store Ontario.” Mr. Singh had difficulty as the alleged
27
     accessible parking spaces and access aisles had improper slopes making it more difficult for Mr. Singh
28


              COMPLAINT BY SINGH AGAINST NEW BALANCE ATHLETICS, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -4-
         Case 5:19-cv-02292 Document 1 Filed 11/29/19 Page 5 of 10 Page ID #:5



 1   to use in his wheelchair. Even worse, the business’s entrance door and bathroom doors were too heavy,
 2
     and were difficult to open in Mr. Singh’s wheel chair.
 3
             17.    Despite Mr. Singh’s wish to patronize the business in the future, the above-mentioned
 4
     barriers constitute deterrents to access to the business, rendering the business’ goods, services,
 5
 6   facilities, privileges, advantages, and accommodations unavailable to physically disabled patrons such

 7   as himself.
 8
             18.    Mr. Singh alleges, on information and belief, that Defendants knew that such barriers
 9
     existed and that Defendants’ failure to remove the barriers was intentional as the particular barriers
10
     mentioned above were intuitive and obvious. Additionally, Defendants exercised control and dominion
11
12   over the condition of the real property and building and had the financial resources to remove such

13   barriers. Furthermore, Mr. Singh alleges, on information and belief, that such modifications were
14
     readily achievable as removal of the above barriers could have been achieved without much difficulty
15
     or expense.
16
             19.    Mr. Singh brings this lawsuit to encourage Defendants to ensure their property is
17
18   accessible to all.

19
20                                         FIRST CLAIM
                                 VIOLATION OF TITLE III OF THE ADA
21                                      (As to all Defendants)
22           20.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
23
     allegation contained in all prior and subsequent paragraphs.
24
             21.    The parking lot and building at the real property known as 995 North Barrington Avenue,
25
26   Ontario, CA 91764 is owned, controlled, operated, leased, and managed by Defendants: Landlord,

27   Does 1-50, or their agents. The business “New Balance Factory Store Ontario,” including its parking
28


             COMPLAINT BY SINGH AGAINST NEW BALANCE ATHLETICS, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -5-
         Case 5:19-cv-02292 Document 1 Filed 11/29/19 Page 6 of 10 Page ID #:6



 1   lot, is open to the general public and as such is a “public accommodation” under 42 U.S.C. § 12181
 2
     and 28 C.F.R. § 36.104.
 3
             22.       Pursuant to 42 U.S.C. § 12182(a), by owning, leasing, or operating the public
 4
     accommodation known as “New Balance Factory Store Ontario,” Defendants are prohibited from
 5
 6   discriminating against Plaintiff by denying him, on the basis of his disability, the full and equal

 7   enjoyment of the goods, services, facilities, privileges, advantages, or accommodations offered by the
 8
     facility.
 9
             23.       In order to avoid discriminating against a disabled individual pursuant to 28 C.F.R. §
10
     36.101 and § 36.102, Defendants must ensure that such public accommodation is designed, constructed,
11
12   and altered in compliance with the accessibility standards established by 28 C.F.R. § 36.101 et seq.,

13   and have proper policies, practices, and procedures to ensure that individuals with disabilities are
14
     afforded equal access to the full and equal enjoyment of the goods, services, facilities, privileges,
15
     advantages, or accommodations offered by the public accommodation. 42 U.S.C. §§ 12181(9),
16
     12182(b)(2)(A)(iv) and (v), 12183(a)(1) and (2).
17
18               24.   Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical

19   condition C-6-7 Tetraplegia. Plaintiff is therefore a “person with a disability” and a “disabled person”
20
     and has a “disability” or “medical condition” pursuant to federal law, rules and regulations, specifically
21
     42 U.S.C § 12102 and 28 C.F.R. § 36.104. While at the interior, exterior, parking lot, or adjacent
22
     spaces, of the business known as “New Balance Factory Store Ontario,” Plaintiff personally
23
24   encountered a number of barriers that interfered with his ability, to use and enjoy the goods, services,

25   privileges and accommodations offered at the facility.
26
27
28


                 COMPLAINT BY SINGH AGAINST NEW BALANCE ATHLETICS, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                          -6-
         Case 5:19-cv-02292 Document 1 Filed 11/29/19 Page 7 of 10 Page ID #:7



 1          25.    Specifically, Defendants failed to ensure that such real property was equally accessible
 2
     to individuals with disabilities and medical conditions by having the following barriers at the real
 3
     property:
 4
       a. The alleged existing unauthorized vehicle warning signage has non-compliant wording in
 5
 6          violation of 2013 CBC 11B-502.8.2 and 2016 CBC 11B-502.8.2;

 7     b. The unauthorized vehicle signage is not posted in a conspicuous place at the entrance to off-
 8
            street parking or immediately adjacent to on-site accessible parking and visible from each
 9
            parking space in violation of 2013 CBC 11B-502.8 and 2016 CBC 11B-502.8;
10
       c. The directional signage including the ISA is not provided indicating the accessible route from
11
12          the public sidewalk in violation of 2013 CBC 11B-216.6 and 2016 CBC 11B-216.6;

13     d.   The parking spaces and access aisles’ slopes exceed two percent (2%) in violation of 1991
14
            ADAAG 4.6.3, 2010 ADAS 502.4 Exception, 2013 CBC 11B-502.4 Exception and 2016 CBC
15
            11B-502.4 Exception;
16
       e. The entrance doors require more than five pounds (5 lbs.) force to push or pull open in violation
17
18          of 1991 ADAAG 4.13.11, 2010 ADAS 404.2.9, 2013 CBC 11B- 404.2.9 and 2016 CBC 11B-

19          404.2.9;
20
       f. The Tactile Exit signage is not provided in violation of 1991 ADAAG 4.1.3(16)(a), 2010
21
            ADAS 216.4.1, 2013 CBC 11B-216.4.1 and 2016 CBC 11B-216.4.1;
22
       g. The public restroom is not accessible in violation of 1991 ADAAG 4.22, 2010 ADAS 213.1,
23
24          2013 CBC 11B-213.1 and 2016 CBC 11B-213.1;

25     h. The restroom entrance doors require more than five pounds (5 lbs.) force to push or pull open
26
            in violation of 1991 ADAAG 4.13.11, 2010 ADAS 404.2.9, 2013 CBC 11B-404.2.9 and 2016
27
            CBC 11B-404.2.9;
28


             COMPLAINT BY SINGH AGAINST NEW BALANCE ATHLETICS, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -7-
         Case 5:19-cv-02292 Document 1 Filed 11/29/19 Page 8 of 10 Page ID #:8



 1      i. The pull side clear floor space is obstructed by the trashcan in violation of 1991 ADAAG
 2
            4.13.6, 2010 ADAS 404.2.4, 2013 CBC 11B-404.2.4, 2016 CBC 11B-404.2.4;
 3
        j. The baby changing table obstructs the clear width of the route to the accessible stall when
 4
            deployed in violation of 2013 CBC 11B-226.4 and 2016 CBC 11B-226.4.
 5
 6          26.    As a direct and proximate cause of Defendants’ conduct, Plaintiff, on the basis of his

 7   disabilities, was denied the opportunity to participate in or benefit from a good, service, privilege,
 8
     individuals in violation of 42 U.S.C. § 12181.
 9
            27.    Plaintiff seeks injunctive relief to prohibit Defendants’ acts and omissions as complained
10
     of herein which have the effect of wrongfully discriminating against Plaintiff and other members of the
11
12   public who are physically disabled from full and equal access to these public facilities. Specifically,

13   Plaintiff seeks injunctive relief ensuring that Defendants modify their real property to ensure that
14
     disabled persons are not discriminated against in receiving equal access to goods, services, and facilities
15
     as other more able-bodied persons.
16
17
                                         SECOND CLAIM
18                          VIOLATIONS OF CALIFORNIA CIVIL CODE § 51
                                       (As to all Defendants)
19
20          28.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every

21   allegation contained in all prior and subsequent paragraphs.
22          29.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
23
     Civ. Code § 51(f) and § 52(a), thus independently justifying an award of damages and injunctive relief
24
     pursuant to California law.
25
26          30.    On the basis of his disabilities, Plaintiff was denied the opportunity to participate in or

27   benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded
28   to other non-disabled individuals which resulted in Plaintiff’s difficulty, discomfort, or embarrassment.


             COMPLAINT BY SINGH AGAINST NEW BALANCE ATHLETICS, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -8-
         Case 5:19-cv-02292 Document 1 Filed 11/29/19 Page 9 of 10 Page ID #:9



 1   Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
 2
     costs, and damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation.
 3
 4                                       THIRD CLAIM
 5                          VIOLATIONS OF CALIFORNIA CIVIL CODE § 54
                                       (As to all Defendants)
 6
            31.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
 7
 8   allegation contained in all prior and subsequent paragraphs.

 9          32.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
10   Civ. Code § 54.1(d) and § 54.3(a), thus independently justifying an award of damages and injunctive
11
     relief pursuant to California law.
12
            33.    On the basis of his disabilities, Plaintiff was denied the opportunity to participate in or
13
14   benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded

15   to other non-disabled individuals, which resulted in Plaintiff’s difficulty, discomfort or embarrassment.
16   Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
17
     costs, and damages on no less than one-thousand U.S. dollars (1,000 USD) for each and every violation.
18
19
                                                     PRAYER
20
21   WHISEFORE, Plaintiff prays the following:

22          1.     For injunctive relief directing Defendants to modify their facilities and policies as
23   required by law to comply with ADA regulations, including the ADAAG where required; institute
24
     policy to enable Plaintiff to use goods and services offered to the non-disabled public; provide adequate
25
     access to all citizens, including persons with disabilities; issue a permanent injunction directing
26
27   Defendants to maintain their facilities usable by Plaintiff and similarly situated person with disabilities

28   in compliance with federal regulations, and which provide full and equal access, as required by law;


             COMPLAINT BY SINGH AGAINST NEW BALANCE ATHLETICS, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -9-
        Case 5:19-cv-02292 Document 1 Filed 11/29/19 Page 10 of 10 Page ID #:10



 1           2.       Retain jurisdiction over Defendants until such time as the Court is satisfied that
 2
     Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible public
 3
     facilities as complained of herein no longer occur and will not recur, and further ensure that Defendants
 4
     create policies, procedures and practices that will ensure their public facilities will remain accessible
 5
 6   in the future;

 7           3.       Award Plaintiff all appropriate damages, including, but not limited to, either statutory
 8
     damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation of Cal.
 9
     Civ. Code § 51, or no less than one-thousand U.S. dollars (1,000 USD) for each and every violation of
10
     Cal. Civ. Code § 54, with either Cal. Civ. Code § 51 or § 54 being elected prior to, or at, trial, but not
11
12   both, and general damages in an amount within the jurisdiction of the Court, according to proof;

13           4.       Award Plaintiff all litigation expenses and costs of this proceeding, and all reasonable
14
     attorneys’ fees as provided by law, including but not limited to, 42 U.S.C. § 12205, Cal. Civ. Code §§
15
     52 and 54.3; and
16
             5.       Grant such other and further relief as this Court may deem just and proper.
17
18   Dated: November 29th, 2019

19                                                                 /s/ Daniel Malakauskas
                                                                   By: DANIEL MALAKAUSKAS
20
                                                                   Attorney for PLAINTIFF
21                                                                 FRANK SINGH

22
23
24
25
26
27
28


             COMPLAINT BY SINGH AGAINST NEW BALANCE ATHLETICS, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       - 10 -
